Illinois Official Reports

                                          Appellate Court




                             People v. Williams, 2014 IL App (3d) 120240



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      MARK WILLIAMS, Defendant-Appellant.



District & No.               Third District
                             Docket No. 3-12-0240


Filed                        January 23, 2014
Modified upon
denial of rehearing          February 11, 2014



Held                         Defendant’s conviction and sentence for possession of a controlled
(Note: This syllabus         substance with intent to deliver was upheld on appeal over defendant’s
constitutes no part of the   contention that his guilt was not established beyond a reasonable
opinion of the court but     doubt, since the evidence was sufficient to sustain his conviction, and
has been prepared by the     due to the numerous errors in the calculation of the fines and fees
Reporter of Decisions        imposed on defendant, the cause was remanded to the trial court for a
for the convenience of       correct calculation of the fines, fees, and other charges ordered as part
the reader.)                 of defendant’s sentence.



Decision Under               Appeal from the Circuit Court of Peoria County, No. 11-CF-341; the
Review                       Hon. Timothy M. Lucas, Judge, presiding.




Judgment                     Affirmed in part and remanded with directions.
     Counsel on                Michael J. Pelletier and David T. Harris, both of State Appellate
     Appeal                    Defender’s Office, of Chicago, for appellant.

                               Jerry Brady, State’s Attorney, of Peoria (Laura E. DeMichael, of
                               State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                               People.


     Panel                     JUSTICE WRIGHT delivered the judgment of the court, with opinion.
                               Presiding Justice Lytton and Justice McDade concurred in the
                               judgment and opinion.




                                                OPINION

¶1         Defendant, Mark Williams, was convicted of possession of a controlled substance with
       intent to deliver (720 ILCS 570/401(d)(i) (West 2010)), and sentenced to 52 years in prison.
       Defendant appeals, arguing: (1) the State failed to prove him guilty of the offense beyond a
       reasonable doubt; and (2) certain fines and fees were improper. We remand for the court to
       correctly calculate the fines, fees, assessments, costs and other charges ordered by the court as
       part of defendant’s sentence and otherwise affirm.

¶2                                                FACTS
¶3     Following a search of defendant’s residence and person, the State charged defendant with
       unlawful possession of a controlled substance (720 ILCS 570/402(c) (West 2010)) and
       unlawful possession of a controlled substance with intent to deliver (720 ILCS 570/401(d)(i)
       (West 2010)). The cause proceeded to a jury trial.
¶4         At trial, Peoria police officer Erin Barisch testified that, while executing a search warrant,
       the officer discovered a plastic bag containing five small foil bundles of heroin in defendant’s
       pocket. Barisch collected the bundles and asked defendant how he had obtained the
       contraband. Defendant told Barisch he often bought and “re-up[ped]” with heroin. 1 Barisch
       testified that defendant said he sold bundles of heroin for $10 each.
¶5         At the conclusion of the trial, the jury found defendant guilty of unlawful possession of a
       controlled substance with intent to deliver. The court sentenced defendant to 52 years in
       prison. The court awarded credit for one day served on March 11, 2011, and for the days
       served beginning on July 27, 2011, until his sentencing date of March 15, 2012.


             1
            According to Barisch, the term “re-up” meant that an individual bought drugs from his supplier
       and then distributed the drugs themselves.
                                                    -2-
¶6         On March 15, 2012, the prosecutor reminded the court that two mandatory charges should
       be ordered by the court, specifically a $1,000 drug assessment and a $100 lab analysis fee.
       When sentencing defendant, the court stated defendant would “be required to pay the
       appropriate assessments and fines including: $1,000 drug assessment; appropriate mandatory
       fees, costs, and other assessments.” On the same date, the court signed a written order requiring
       payment of “all statutory fines, fees, costs & assessments” subject to the applicable monetary
       credit for time served.
¶7         The record contains a certified “Case Payments” document dated June 1, 2012, revealing
       defendant was expected to pay 21 separate charges, totaling $1,654. These charges included a
       $200 deoxyribonucleic acid (DNA) analysis fee, an $18 prescription pill and drug disposal
       assessment, and a $1 Criminal Justice Information Projects Fund fine, but did not include a
       street value fine. In addition, the clerk’s sheet did not include the $1,000 drug assessment or
       the $100 lab analysis fee mandated by statute and requested by the State.
¶8         Defendant appeals on the basis that his conviction should be set aside. Alternatively,
       although unchallenged in the trial court, defendant requests this court to correct various
       monetary charges certified by the deputy clerk.

¶9                                              ANALYSIS
¶ 10        Defendant first contends the State failed to prove him guilty beyond a reasonable doubt of
       the offense of possession of a controlled substance with intent to deliver. The State contends
       the evidence was sufficient. When presented with a challenge to the sufficiency of the
       evidence, it is not the function of this court to retry defendant; rather, the relevant question is
       whether, after viewing the evidence in the light most favorable to the prosecution, any rational
       trier of fact could have found the essential elements of the crime beyond a reasonable doubt.
       People v. Collins, 106 Ill. 2d 237 (1985). A conviction will only be overturned where the
       evidence is so unreasonable, improbable, or unsatisfactory as to justify a reasonable doubt of
       defendant’s guilt. People v. Smith, 185 Ill. 2d 532 (1999).
¶ 11        Here, the evidence established that the drugs found on defendant’s person were bundled in
       five separate packages. Defendant told Barisch he often buys and “re-ups” with heroin. Barisch
       explained to the jury that the term “re-up” involves purchasing and then distributing the drugs
       to others. Further, Barisch testified that defendant stated he sold packages of heroin for $10
       each. Based on this record, we conclude the evidence was sufficient to allow a rational trier of
       fact to find the essential elements of the crime beyond a reasonable doubt.
¶ 12        Next, we consider three unwarranted charges incorporated into the clerk’s certified
       payment sheet which the parties agree should be corrected by this court. First, the clerk’s tally
       includes a $200 DNA analysis fee. Our careful review of the record shows the trial court did
       not verbally order defendant to pay the DNA analysis fee when announcing the sentence,
       presumably because the presentence investigation report establishes that defendant previously
       provided DNA to the registry’s database. See People v. Marshall, 242 Ill. 2d 285 (2011).
       Inexplicably, the clerk’s certified case payments sheet includes a charge for the $200 DNA
       analysis fee.

                                                    -3-
¶ 13       In addition, the clerk’s summary includes an $18 fee for the Prescription Pill and Drug
       Disposal Fund (730 ILCS 5/5-9-1.1(f)(i) (West 2012)) and a $1 fee for the Criminal Justice
       Information Projects Fund (730 ILCS 5/5-9-1.1(f)(ii) (West 2012)). However, as the State
       points out, the statutes mandating these amounts did not become effective until after the date of
       this offense. Consequently, both parties agree the clerk’s calculations should be reduced by an
       additional $19, for a total reduction, including the $200 DNA fee, of $219.
¶ 14       Next, the State and defense agree defendant’s financial obligations should be increased to
       include some amount for a mandated street value fine because the trial court neglected to
       assess this mandated fine. Both parties suggest the street value fine should be now assessed and
       imposed by this court in the amount of $50, based on the evidence introduced during the trial.
¶ 15       Finally, the State observes the clerk’s certified case payment sheet does not account for, or
       include, the $1,000 drug assessment (730 ILCS 5/5-9-1.1(b) (West 2010)) articulated by the
       court as part of defendant’s sentence when announcing defendant’s punishment. Defendant
       does not contest this issue and it appears the charges certified by the clerk should be increased
       by $1,000 for the drug assessment fee mandated by statute.
¶ 16       Financial miscalculations such as these are frequently discovered for the first time on
       appeal. Often, the defense requests this court to consider forfeited concerns by alleging
       improper charges result in a “void” sentence. Consistent with this approach, defendant relies
       on People v. Thompson, 209 Ill. 2d 19 (2004), and similarly asserts his sentence is void, but
       only in part.
¶ 17       We recognize trial judges have a complex and tedious task of identifying and ordering the
       statutory penalties depending on the nature of the offense due to ever-changing statutory
       requirements created by active lawmakers. People v. Holley, 377 Ill. App. 3d 809, 818 (2007)
       (Wright, J., specially concurring). Often trial courts delegate the task of calculating the
       mandatory statutory charges to the circuit clerk in the interest of judicial economy.
¶ 18       Since the trial court’s written order, in this case, does not recite a sum certain, we are
       unable to discern if the court intended to order this defendant to pay the costs as calculated by
       the clerk or in some other amount not reflected in any written order contained in this record.
       Further, it is unclear from this record whether defendant received a copy of the clerk’s
       calculations at the time of sentencing or shortly thereafter. Moreover, the clerk’s summary
       contains errors and omissions which, once corrected, could increase the monetary penalties
       required by statute by several hundred dollars.
¶ 19       For these reasons, we respectfully decline the joint invitation to correct the clerk’s
       calculations on review, in part, due to the multiplicity of errors reflected in the “Case
       Payments” sheet. Therefore, we remand the matter to the trial court with directions for the trial
       court to review and recalculate and order defendant to pay only the mandated financial charges
       required by statute, including but not limited to the street value fine and drug assessment fee,
       and other mandated charges while excluding any unauthorized financial charges incorporated
       into the clerk’s case payments sheet. Thereafter, the court shall apply the court-ordered $5
       credit for each day served in pretrial custody from the designated fines and fees subject to this
       credit pursuant to statute or applicable case law. 725 ILCS 5/110-14 (West 2010).

                                                   -4-
¶ 20                                      CONCLUSION
¶ 21      The judgment of the circuit court of Peoria County is affirmed in part, and the cause is
       remanded with directions.

¶ 22      Affirmed in part and remanded with directions.




                                                -5-